

	

		III

		109th CONGRESS

		1st Session

		S. RES. 59

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Smith (for himself,

			 Mr. Biden, Mr.

			 Brownback, Mr. Kyl,

			 Mr. Chambliss, Mr. Ensign, and Mr.

			 Shelby) submitted the following resolution; which was referred to

			 the Committee on Foreign

			 Relations

		

		RESOLUTION

		Urging the European Union to maintain its

		  arms export embargo on the People's Republic of China.

	

	

		Whereas, on June 4, 1989, the Communist Government of the

			 People’s Republic of China ordered the People’s Liberation Army to carry out an

			 unprovoked, brutal assault on thousands of peaceful and unarmed demonstrators

			 in Tiananmen Square, resulting in hundreds of deaths and thousands of

			 injuries;

		Whereas, on June 5, 1989, President George H. W. Bush

			 condemned these actions of the Government of the People’s Republic of China,

			 and the United States took several concrete steps to respond to the military

			 assault, including suspending all exports of items on the United States

			 Munitions List to the People’s Republic of China;

		Whereas, on June 27, 1989, the European Union (then called

			 the European Community) imposed an arms embargo on the People’s Republic of

			 China in response to the Government of China's brutal repression of protestors

			 calling for democratic and political reform;

		Whereas the European Council, in adopting that embargo,

			 strongly condemn[ed] the brutal repression taking place in China

			 and solemnly request[ed] the Chinese authorities … to put an end to the

			 repressive actions against those who legitimately claim their democratic

			 rights;

		Whereas the poor human rights conditions that precipitated

			 the decisions of the United States and the European Union to impose and

			 maintain their respective embargoes have not improved;

		Whereas the Department of State 2003 Country Reports on

			 Human Rights Practices states that, during 2003, The [Chinese]

			 Government's human rights record remained poor, and the Government continued to

			 commit numerous and serious abuses, and, furthermore, that there

			 was backsliding on key human rights issues during the year;

		Whereas, according to the same Department of State report,

			 credible sources estimated that as many as 2,000 persons remained in prison in

			 the People’s Republic of China at the end of 2003 for their activities during

			 the June 1989 Tiananmen demonstrations;

		Whereas the Government of the People’s Republic of China

			 continues to maintain that its crackdown on democracy activists in Tiananmen

			 Square was warranted and remains unapologetic for its brutal actions, as

			 demonstrated by that Government’s handling of the recent death of former

			 Premier and Communist Party General Secretary, Zhao Ziyang, who had been under

			 house arrest for 15 years because of his objection to the 1989 Tiananmen

			 crackdown;

		Whereas, since December 2003, the European Parliament, the

			 legislative arm of the European Union, has rejected in four separate

			 resolutions the lifting of the European Union arms embargo on the People’s

			 Republic of China because of continuing human rights concerns in China;

		Whereas the January 13, 2005, resolution of the European

			 Parliament called on the European Union to maintain its arms embargo on the

			 People’s Republic of China until the European Union has adopted a

			 legally binding Code of Conduct on Arms Exports and the People's Republic of

			 China has taken concrete steps towards improving the human rights situation in

			 that country … [including] by fully respecting the rights of

			 minorities;

		Whereas a number of European Union member states have

			 individually expressed concern about lifting the European Union arms embargo on

			 the People’s Republic of China, and several have passed resolutions of

			 opposition in their national parliaments;

		Whereas the European Union Code of Conduct on Arms

			 Exports, as a non-binding set of principles, is insufficient to control

			 European arms exports to the People's Republic of China;

		Whereas public statements by some major defense firms in

			 Europe and other indicators suggest that such firms intend to increase military

			 sales to the People's Republic of China if the European Union lifts its arms

			 embargo on that country;

		Whereas the Department of Defense fiscal year 2004 Annual

			 Report on the Military Power of the People’s Republic of China found that

			 [e]fforts underway to lift the European Union (EU) embargo on China will

			 provide additional opportunities to acquire specific technologies from Western

			 suppliers;

		Whereas the same Department of Defense report noted that

			 the military modernization and build-up of the People's Republic of China is

			 aimed at increasing the options of the Government of the People's Republic of

			 China to intimidate or attack democratic Taiwan, as well as preventing or

			 disrupting third-party intervention, namely by the United States, in a

			 cross-strait military crisis;

		Whereas the June 2004, report to Congress of the

			 congressionally-mandated, bipartisan United States-China Economic and Security

			 Review Commission concluded that there has been a dramatic change in the

			 military balance between China and Taiwan, and that [i]n the

			 past few years, China has increasingly developed a quantitative and qualitative

			 advantage over Taiwan;

		Whereas the Taiwan Relations Act (22 U.S.C. 3301 et seq.),

			 which codified in 1979 the basis for continued relations between the United

			 States and Taiwan, affirmed that the decision of the United States to establish

			 diplomatic relations with the People's Republic of China was based on the

			 expectation that the future of Taiwan would be determined by peaceful

			 means;

		Whereas the balance of power in the Taiwan Straits and,

			 specifically, the military capabilities of the People’s Republic of China,

			 directly affect peace and security in the East Asia and Pacific region;

		Whereas the Foreign Minister of Japan, Nobutaka Machimura,

			 recently stated that Japan is opposed to the European Union lifting its embargo

			 against the People’s Republic of China and that [i]t is extremely

			 worrying as this issue concerns peace and security environments not only in

			 Japan but also in East Asia as a whole;

		Whereas the United States has numerous security interests

			 in the East Asia and Pacific region, including the security of Japan, Taiwan,

			 South Korea, and other key areas, and the United States Armed Forces, which are

			 deployed throughout the region, would be adversely affected by any Chinese

			 military aggression;

		Whereas the lifting of the European Union arms embargo on

			 the People's Republic of China would increase the risk that United States

			 troops could face military equipment and technology of Western, even United

			 States, origin in a cross-strait military conflict;

		Whereas this risk would necessitate a reevaluation by the

			 United States Government of procedures for licensing arms and dual-use exports

			 to member states of the European Union in order to attempt to prevent the

			 retransfer of United States exports from such countries to the People's

			 Republic of China;

		Whereas the report of the United States-China Economic and

			 Security Review Commission on the Symposia on Transatlantic Perspectives on

			 Economic and Security Relations with China, held in Brussels, Belgium and

			 Prague, Czech Republic from November 29, 2004, through December 3, 2004,

			 recommended that the United States Government continue to press the European

			 Union to maintain the arms embargo on the People's Republic of China and

			 strengthen its arms export control system, as well as place limitations on

			 United States public and private sector defense cooperation with foreign firms

			 that sell sensitive military technology to China;

		Whereas the lax export control practices of the People’s

			 Republic of China and the continuing proliferation of technology related to

			 weapons of mass destruction and ballistic missiles by state-sponsored entities

			 in China remain a serious concern of the United States Government;

		Whereas the most recent Central Intelligence Agency

			 Unclassified Report to Congress on the Acquisition of Technology Relating to

			 Weapons of Mass Destruction and Advanced Conventional Munitions, 1 July Through

			 31 December 2003, found that Chinese entities continued to work with

			 Pakistan and Iran on ballistic missile-related projects during the second half

			 of 2003, and that [d]uring 2003, China remained a primary

			 supplier of advanced conventional weapons to Pakistan, Sudan, and

			 Iran;

		Whereas, as recently as December 20, 2004, the United

			 States Government determined that seven entities of the People's Republic of

			 China, including several state-owned companies involved in China's

			 military-industrial complex, should be subject to sanctions under the Iran

			 Nonproliferation Act of 2000 (Public Law 106–178; 50 U.S.C. 1701 note) for

			 sales to Iran of prohibited equipment or technology; and

		Whereas the assistance provided by these entities to Iran

			 works directly counter to the efforts of the United States and several European

			 countries to curb illicit weapons activities in Iran: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)strongly supports the United States embargo

			 on the People’s Republic of China;

			(2)strongly urges

			 the European Union to continue its ban on all arms exports to the People’s

			 Republic of China;

			(3)requests that the

			 President raise United States objections to the potential lifting of the

			 European Union arms embargo against the People’s Republic of China in upcoming

			 meetings with European officials;

			(4)encourages the

			 United States Government to make clear in discussions with Governments in

			 Europe that a lifting of the European Union embargo on arms sales to the

			 People’s Republic of China would potentially adversely affect transatlantic

			 defense cooperation, including future transfers of United States military

			 technology, services, and equipment to European Union countries;

			(5)urges the

			 European Union—

				(A)to close any

			 loopholes in its arms embargo on the People's Republic of China and in its Code

			 of Conduct on Arms Exports;

				(B)to make its Code

			 of Conduct on Arms Exports legally binding and enforceable;

				(C)to more carefully

			 regulate and monitor the end-use of exports of sensitive dual-use technology;

			 and

				(D)to increase

			 transparency in its arms and dual-use export control regimes;

				(6)deplores the

			 ongoing human rights abuses in the People’s Republic of China; and

			(7)urges the United

			 States Government and the European Union to cooperatively develop a common

			 strategy to seek—

				(A)improvement in

			 the human rights conditions in the People’s Republic of China;

				(B)an end to the

			 military build-up of the People’s Republic of China aimed at Taiwan;

				(C)improvement in

			 the export control practices of the People’s Republic of China; and

				(D)an end to the

			 ongoing proliferation by state-sponsored entities in China of technology

			 related to weapons of mass destruction and ballistic missiles.

				

